Citation Nr: 1439701	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  10-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1972 to December 1972, and from May 17, 1975 to May 18, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In November 2013, the Board remanded the case for additional development and it now returns for further appellate review.

As noted in Board's November 2013 remand, in his April 2009 substantive appeal (VA Form 9), the Veteran indicated that he was requesting an increase on all of his disabilities.  In this regard, he is service-connected for neck contusion with residual tardy left ulnar nerve, evaluated as 20 percent disabling; left acromioclavicular joint arthritis, evaluated as 20 percent disabling; and cervical spine stenosis C5-6 and C6-7, evaluated as 20 percent disabling.  Consequently, the Board referred such issues to the agency of original jurisdiction (AOJ) for appropriate action.  As will be discussed further herein, such referred issues have not yet been adjudicated and, therefore, they are again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  

As noted in the November 2013 remand, the record reveals that the Veteran is currently service-connected for a neck contusion with residual tardy left ulnar nerve palsy, rated as 20 percent disabling; left acromioclavicular joint arthritis, rated as 20 percent disabling; and cervical spine stenosis at C5-6 and C6-7 associated with a neck contusion with residual tardy left ulnar nerve palsy, rated as 20 percent disabling, and has pending claims for increased ratings for such disabilities.  As such, the Board referred such claims for appropriate action and directed that such claims be adjudicated prior to the readjudication of the Veteran's TDIU claim as the outcome of his increased rating claims may impact the latter claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Following the Board's remand in November 2013, the Appeals Management Center forwarded the referral of such issues to the RO for appropriate action in February 2014.  However, to date, such increased rating claims have not yet been adjudicated by the AOJ.  Therefore, the Veteran's TDIU claim must again be remanded for compliance with the November 2013 remand directives. 
 
In addition, the Board notes that, following the November 2013 remand, the Veteran submitted his employment information via VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); however, he did not provide complete information on either document.  As such, he should again be requested to provide a complete copy of such forms.   

Finally, after completing the aforementioned development and adjudicating the referred increased rating claims, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any examinations and/or opinions regarding the Veteran's functional impairment due to his service-connected disabilities and any medications taken for such disabilities, if necessary.  In this regard, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).    

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete in full VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Thereafter, conduct any necessary follow up development. 

2. After completing the aforementioned development and adjudicating the referred increased rating claims, the AOJ should review the record and conduct any additionally indicated development, to include obtaining any examinations and/or opinions regarding the Veteran's functional impairment due to his service-connected disabilities and any medications taken for such disabilities, if necessary.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

